Potter, J.,
delivered the opinion of the court.
Louis Bridgforth was indicted at the February, 1913, term of circuit court of Holmes county on a charge of receiving deposits for an insolvent bank when he had good reason to believe that the said bank was insolvent. The indictments in all the above-numbered cases are identical, except as to the* name of the depositors from whom the depositors are alleged to have been received, and the amounts, and the decision of one of said cases is therefore controlling in the others.
The indictments were drawn under section 1169, Code of 1906. A demurrer was interposed to the indictments, alleging the following grounds, to wit: That no offense was charged; that there is no law making criminal the acts charged; and that the law under which said indictments were drawn has been repealed’ so that said indictments charge no crimes. No brief was filed by appellee in this case, although special requests have been made for same. There is no foundation for any one of the grounds of demurrer set up by the defendant in the lower court. The orders sustaining the demurrers are manifestly wrong; and, in view of the' fact that no brief is filed by appellee,' we are at a loss to understand upon what theory the learned circuit judge acted in sustaining the demurrer.

Reversed and remanded.